Case: 1:18-cv-00349 Document #: 119 Filed: 04/15/19 Page 1 of 3 Page|D #:1219

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

D.A.N. JOINT VENTURE llI, L.P., as
Assignee of Bankruptcy Trustee Richard M.
Fogel, the Chapter 7 Trustee for the
Banl<ruptcy Estate of Debtor Nicholas S.
Gouletas,

Case No. l:lS-cv-00349

Hon. Robert M. Dow, Jr.
Plaintiff,

V.

DOROTHEA TOURIS, et al.,

Defendants.

DEFENDAN'I` BEERMANN PRITIKIN MIRABELLI SWERDLOVE LLP’S
OFFER OF JUDGMENT

Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendant, BEERMAN
PRITIKIN MIRABELLI SWERDLOVE LLP (“Defendant Beermann”) by and through its
counsel, hereby offers to allow judgment to be taken against it and in favor of Plaintiff as folloWs:

l. Judgment shall be entered for Plaintiff against Det`endant Beermann in the total
amount, inclusive of attorneys’ fees, costs and disbursements, of Thirty Five Thousand and
OO/lOOths Dollars ($35,000.00) and Defendant Beermann will be dismissed with prejudice by
Plaintiff. This Offer of Judgment sum includes: (a) all alleged damages, and (b) all costs,
attorneys’ fees and disbursements that have accrued to Plaintifi` as of the date of this offer.

2. This Offer of Judgment is made for the purposes specified in Rule 68 of the Federal
Rules of Civil Procedure. If this Offer of Judgrnent is not timely accepted in accordance With
paragraph 3 below, it is not to be construed either (a) as an admission that Defendant Beermann is

liable in this action or (b) that Plaintiff has suffered any damages

2685443v.l

Case: 1:18-cv-00349 Document #: 119 Filed: 04/15/19 Page 2 of 3 Page|D #:1220

3. In accordance with Rule 68, if this Offer of Judgment is not accepted - in Writing
- by Plaintiff Within fourteen (14) days after service, the Offer of Judgment shall be considered
Withdrawn and any evidence of this Offer of Judgment will be inadmissible except in any
proceeding to recover costs or attorneys’ fees in this .case.

4. If the judgment that Plaintiff finally obtains against Defendant Beermann is not
more favorable than the unaccepted offer, Plaintiff must pay the costs, attorneys’ fees and

disbursements incurred by Defendant Beermann after the offer Was made.

Dated: April 15, 2019 Respectfully submitted,

BEERMAN PRITIKIN MIRABELLI
SWERDLOVE LLP

/s/ Kz'mberlv E. Blaz`r
Attorney for Defendant Beermann

Kimberly E. Blair, Esq., ARDC# 6272934
Joseph J. Stafford, Esq., ARDC# 6307076
Wilson Elser Moskcwitz Edelman & Dicker, LLP
55 W. Monroe Street, Suite 3800

Chicago, IL 60603

(312) 704-0550 (Tel)

(312) 704-1522 (Fax)
Kimberly.Blair@Wilsonelser.com
Joseph.Stafford@wilsonelser.com

2685443v.l

Case: 1:18-cv-OO349 Document #: 119 Filed: 04/15/19 Page 3 of 3 Page|D #:1221

CERTIFICATE OF SERVICE

l hereby certify that on April 15, 2019, l electronically filed the aforesaid document(s) With
the Clerk of the Court using the ECF system Which Will send notification of such filing to all parties
of record in this case by operation of the Court’s electronic iiling System and/or U.S. Mail. Parties
may access this filing through the Court’s system.

/s/ Kimberlv E. Blair

2685443v.l

